Giaccone, J.
The approval of a certificate of incorporation of a membership organization, when there is no objection, is ordinarily a matter of routine and would require no opinion. However, the title of the proposed association, The Centaurian Club of Brooklyn, stands out in a pile of papers and arrests one’s attention as would a monster in Times Square with a body half man and half horse, for that is what a centaur is, whenever he is, or whenever he was, or if he ever was, even if it was only in the weird imagination of poets and artists, or of simple, superstitious people. Who would want to assume that kind of label and for what unearthly reason would they want to organize? An invasion of centaur might be not less to be feared than invasion of Martians. These mythical descendente of Ixion were conceived as wild and coarse, their animal nature being shown by their body, half horse and half man. They come to US through the ancient Creek and Roman poets in deeds of violence. Stesichorus’ description of their drunken brawl with Heracles and the story of their fight with the Patithae at the marriage feast of Perithous, are characteristic of the role which tradition and fable have assigned to them. Dante makes them demons and, as such, the fit custodians of those condemned to eternal damnation in the seventh circle of the Inferno because of their violent *161lives on earth. Even Shakespeare could not resist resorting to the centaurs to conjure up a vision of ruthless savagery when he has Titus Andronicus cry out in his fury that the banquet
* * * may prove
More stern and bloody than the centaurs’ feast.
The sole exception of Chiron, the master of Achilles, does not alter the character of that devilish brood. The centaurs may have been a mere backward people and the victims of the teratogenic xenophobia of their neighbors, but they lacked the poet to sing their praise.
It does not clarify matters, but it deepens the mystery indeed, to find that centaurs are listed in Boget’s Thesaurus under the heading of “ Unconformity ”, and are placed in the weird and fantastic company of “ phoenix, chimera, hydra, sphinx, minotaur; griffin * * *; hippogriff * * *; sagittary; kraken, cockatrice * * *, wyvern, roc, liver, dragon, sea serpent; mermaid; unicorn; Cyclops,” horrendous assortment except possibly for the mermaids and they are reputed to be not exactly respectable company, which would be a serious hindrance in an application of this kind.
I have carefully read the petition and I find the purposes to be entirely praiseworthy. It seems obvious that the applicants, evidently respectable members of the community, are trying to associate for the common good. The adoption of the terrifying appellative is a mere escape into the realm of fantasy, the outward projection of repression, the extravagance of decency. As psychologists would tell us, it is something that good people, who behave properly, like to do sometimes. Then, again it may be just an American weakness for titles, even though they may be mystifying and startling, providing they be grandiloquent. More than in any other place in creation, that is why we have more organizations in the United States with such high-sounding titles for their officers, wafting a mere penpusher or a tired mechanic into the realm of the Arabian Nights.
The purpose of the proposed organization is generally to foster interest in and to promote educational, civic, patriotic and social work in the community, all of which is very laudable, but it can really be done so well under a much simpler name. However, as Shakespeare observed in substance with reference to Borneo and the rose and the name, it is the essence that counts and not the label. The certificate is therefore approved.